PER CURIAM.
We reverse the judgment of conviction under review and remand the cause for a new trial upon a holding that where, as here, the crime of unlawfully discharging a firearm was in all respects immaterial to any issue being tried, the prosecutor’s questioning of the defendant over the defendant’s timely objection, i.e., “Now, you know *348that it’s unlawful to discharge a firearm, isn’t it?” was an impermissible attack on the defendant’s character as a law-abiding person, the defendant not having otherwise placed his character in issue, see Wilt v. State, 410 So.2d 924 (Fla. 3d DCA 1982) (prosecutor’s question to defendant accused of possession of a firearm during the commission of a felony, to-wit: “As a convicted felon you are not allowed to carry a gun; are you?” was improper attack on defendant’s character notwithstanding defendant’s admission of prior felony conviction), depriving the defendant of a fair and impartial trial.1 We have considered the defendant’s other points on appeal and find them to be without merit.
Reversed and remanded for a new trial.

. The State has not argued that the error is harmless, and we do not consider it to be so.